Murphy, J.
The plaintiff was injured on April 18, 1956, when she was thrown forward as the defendant’s train, upon which she was a passenger, was brought to an abrupt, sudden stop as it approached the railroad station in Stamford. The trial court accepted the explanation advanced by the locomotive engineer as to the reason for the application of the brakes which caused the sudden stop. See Rosenthal v. New York, N.H. & H.R. Co., 88 Conn. 65, 68, 89 A. 888. He testified that he was slowing down the train and as it straightened out after crossing from an inside track to one which ran alongside the station platform, the headlight on the engine disclosed three teen-age boys standing on a wooden platform between the rails in the path of the train. He blew the whistle and rang the bell to warn them, but they did not move. To avoid running over them, he immediately applied the brakes.
The court concluded that the engineer had been operating the train with the required degree of care when he was confronted by a sudden emergency which was not of his own making and that the defendant was not negligent. Riley v. Connecticut Co., 129 Conn. 554, 559, 29 A.2d 759. Whether the engineer was confronted with an emergency was a question of fact which the trier has found adversely to the plaintiff. Its conclusion is amply supported *439by the facts found and would be further supported by many of those advanced by the plaintiff in her draft finding.
There is no error.
In this opinion the other judges concurred.